Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Allowable subject matter
Claims 1-3; 5; 7-10; 14-15; 17; 21-29 are allowed. The following is an examiner’s statement of reasons for allowance: 

“determining whether  the content based filter logic is valid  based, at least in part, by: verifying, for at least a first field of the content based filter logic, presence of a corresponding value in the content based filter logic, and verifying that a data type of the value is compatible with the first field; responsive to determining that the content based filter logic is valid, registering, for the event stream, the subscription request and the associated content based filter logic; obtaining an event received from an event recordation and distribution system; determining an event stream associated with the event; determining one or more subscriptions for the determined event stream; determining, for at least one subscription of the subscriptions, whether the subscription has associated content based filter logic; responsive to determining that the subscription has associated content based filter logic, determining whether  the event  satisfies the content based  filter logic based, at least in part, on a value of  a first field of a data object corresponding to the event; and providing the event to the event consumer system in response to determining that the event satisfies the content based filter logic” as recited in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425       

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425